Name: Commission Implementing Decision (EU) 2015/1504 of 7 September 2015 granting derogations to certain Member States as regards the provision of statistics pursuant to Regulation (EC) No 1099/2008 of the European Parliament and of the Council on energy statistics (notified under document C(2015) 6105) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  economic analysis;  information technology and data processing;  European Union law;  energy policy;  demography and population
 Date Published: 2015-09-09

 9.9.2015 EN Official Journal of the European Union L 235/24 COMMISSION IMPLEMENTING DECISION (EU) 2015/1504 of 7 September 2015 granting derogations to certain Member States as regards the provision of statistics pursuant to Regulation (EC) No 1099/2008 of the European Parliament and of the Council on energy statistics (notified under document C(2015) 6105) (Only the Dutch, Estonian, French, Greek and Slovak texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1099/2008 of the European Parliament and of the Council of 22 October 2008 on energy statistics (1), and in particular Articles 5(4) and 10(2) thereof, Whereas: (1) In accordance with Article 5(4) of Regulation (EC) No 1099/2008, at the duly justified request of a Member State, derogations may be granted for those parts of the national statistics for which the collection would lead to an excessive burden on respondents. (2) Requests have been submitted by Belgium, Estonia, Cyprus and Slovakia for obtaining derogations as regards the provision of statistics concerning the detailed energy consumption in households by type of end-use for certain reference years. (3) The information provided by those Member States justifies that derogations should be granted. (4) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 The following derogations from the provisions of Regulation (EC) No 1099/2008 shall be granted: (1) Belgium shall be granted a derogation from producing results for reference year 2015 for point 1.2.3 items 4.2.1 to 4.2.5, point 2.2.3 items 4.2.1 to 4.2.5, point 3.2.3 items 3.1 to 3.6, point 4.2.3 items 7.2.1 to 7.2.5 and point 5.2.4 items 4.2.1 to 4.2.5 of Annex B on statistics concerning the detailed energy consumption in households by type of end-use (as defined in point 2.3 item 26 Other sectors  residential of Annex A). (2) Estonia shall be granted a derogation from producing results for reference years 2015, 2016 and 2017 for point 1.2.3 items 4.2.1 to 4.2.5, point 2.2.3 items 4.2.1 to 4.2.5, point 3.2.3 items 3.1 to 3.6, point 4.2.3 items 7.2.1 to 7.2.5 and point 5.2.4 items 4.2.1 to 4.2.5 of Annex B on statistics concerning the detailed energy consumption in households by type of end-use (as defined in point 2.3 item 26 Other sectors  residential of Annex A). (3) Cyprus shall be granted a derogation from producing results for reference years 2015, 2016 and 2017 for point 1.2.3 items 4.2.1 to 4.2.5, point 2.2.3 items 4.2.1 to 4.2.5, point 3.2.3 items 3.1 to 3.6 and point 5.2.4 items 4.2.1 to 4.2.5 of Annex B on statistics concerning the detailed energy consumption in households by type of end-use (as defined in point 2.3 item 26 Other sectors  residential of Annex A). (4) Slovakia shall be granted a derogation from producing results for reference years 2015 and 2016 for point 1.2.3 items 4.2.1 to 4.2.5, point 2.2.3 items 4.2.1 to 4.2.5, point 3.2.3 items 3.1 to 3.6, point 4.2.3 items 7.2.1 to 7.2.5 and point 5.2.4 items 4.2.1 to 4.2.5 of Annex B on statistics concerning the detailed energy consumption in households by type of end-use (as defined in point 2.3 item 26 Other sectors  residential of Annex A). Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Estonia, the Republic of Cyprus and the Slovak Republic. Done at Brussels, 7 September 2015. For the Commission Marianne THYSSEN Member of the Commission (1) OJ L 304, 14.11.2008, p. 1.